             Case 1:21-cv-10083-DJC Document 25 Filed 04/19/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 GREATER BOSTON LEGAL SERVICES, et al.                      DEFENDANTS’    UNOPPOSED
                                                            MOTION FOR EXTENSION OF
                         Plaintiffs,                        PAGE LIMITATION
         v.
                                                            Case No.: 1:21-cv-10083-DJC
 UNITED STATES DEPARTMENT OF HOMELAND
      SECURITY, et al.

                         Defendants.




        Today, Defendants will file a motion to dismiss Plaintiffs’ complaint. Defendants

respectfully request a two-page extension of the page limit for their memorandum in support of

that motion. Good cause exists for this motion.

        1.       Plaintiffs—lawyers, law firms, and a nonprofit legal services organization—

brought this Administrative Procedure Act challenge against the U.S. Department of Homeland

Security, U.S. Citizenship and Immigration Services, U.S. Immigration and Customs

Enforcement, U.S. Customs and Border Protection, and each of their then respective agency heads

in their official capacity.

        2.       Defendants’ deadline to respond to the Complaint is today, and Defendants will file

a motion to dismiss. The accompanying memorandum of law is two pages over the 20-page limit,

due to the complexity of the issues. The Complaint challenges an alleged “nondisclosure policy”

of records in civil immigration matters. Because it seeks relief across all civil immigration

proceedings, Defendants’ memorandum describes both the breath of different civil immigration

proceedings generally and, for some proceedings, the procedures in place for adjudications, which

necessitated some additional pages.




                                                  1
            Case 1:21-cv-10083-DJC Document 25 Filed 04/19/21 Page 2 of 2




       3.        Undersigned counsel conferred with Plaintiffs’ counsel who indicated that

Plaintiffs do not oppose this motion to exceed the page limitations. See infra Rule 7.1(a)(2)

Certification.

       WHEREFORE, Defendants respectfully request that the Court grant a two-page extension

of the page limit for Defendants’ memorandum in support of their motion to dismiss.



April 19, 2021                                        BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      MARCIA BERMAN
                                                      BRIGHAM J. BOWEN
                                                      Assistant Branch Directors

                                                      /s/ Hilarie Snyder
                                                      HILARIE SNYDER
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division
                                                      Federal Programs Branch
                                                      1100 L Street NW
                                                      Washington, DC 20005
                                                      (202) 305-0747
                                                      hilarie.e.snyder@usdoj.gov
                           RULE 7.1(a)(2) CERTIFICATICATION

       I communicated over email with counsel for Plaintiffs regarding this motion. Counsel

indicated that Plaintiffs “have no objection to a possible motion” for five or less additional pages.
                                                      /s/ Hilarie Snyder
                                                      HILARIE SNYDER
                                                      Trial Attorney

                                 CERTIFICATE OF SERVICE

       I hereby certify on this 19th day of April 2021 that I have filed this Motion with the Court’s

ECF system, which sends notice to Plaintiffs’ Counsel identified on the NEF.
                                                   /s/ Hilarie Snyder
                                                   HILARIE SNYDER
                                                   Trial Attorney


                                                 2
